DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2021 has been entered.

Applicants' arguments, filed October 5, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32, 33, 35 and 37 – 41 were rejected under 35 U.S.C. 103 as being unpatentable over Bui et al (US 2013/0167859) in view of Ichimura et al. (US 4,777,114). This rejection is MAINTAINED for the reasons of record set forth herein.
Bui et al. discloses methods of making up and/or enhancing the appearance of a keratinous substrate by forming a film on the surface by application of a composition comprising a polyvinyl alcohol-styrylpyridinium (PVA-Sbq) polymer and a complexing agent followed by exposure to either UV or visible light irradiation (whole document, e.g., abstract). PVA-Sbq polymers have been widely used due to their high photosensitivity and good storage stability but their use in the cosmetic arts has been limited to their highly hydrophilic nature (¶ [0005]). The disclosed polymer have improved properties, such as improved water- and/or oil- and/or chemical resistance (¶ 
The presence of a hydrophobic unit H1 as required by the instant claims is not disclosed.
Ichimura et al. discloses a photosensitive resin emulsion that comprises at least one photosensitive saponified polyvinyl acetate (PVAc) derivative which is at least partially grafted onto the resin with the saponified PVAc derivative comprising a backbone formed of saponified PVAc, at least one photosensitive unit and at least one 3 corresponds to H1 having an A1 substituent of the instant claims and R3 can be groups such as phenyl, benzyl, xylyl aminophenyl or carboxyphenyl among others (col 4, ln 18 – 25; col 5, ln 10 - 15). If the amount of photosensitive unit is less than 0.1 mole %, there is often insufficient photosensitivity while amounts of more than 50 mole % lead to a conspicuously viscosity composition without particular improvement in the photosensitivity (col 5, ln 35 – 41). If the amount of the hydrophobic unit is smaller than 0.1 mole %, there is insufficient water resistance of the cured resin and amounts of 30 mol% make the water development of the composition difficult (col 5, ln 41 – 47). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hydrophobic block as disclosed by Ichimura et al. into the photosensitive polymers used in the method of Bui et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Bui et al. 

Applicant traverses this rejection on the ground that to rely on a reference under 35 USC 103, it must be analogous art, which is when a reference is either in the same field of endeavor or reasonably pertinent to the problem faced by the inventor. Ichimura 
These arguments are unpersuasive. The teachings of the Bui primary reference as to the disclosed polymers being highly hydrophilic limiting the use of such polymers . 

Claims 32, 33, 35 and 37 – 41 were rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. and Ichimura et al. as applied to claims 32, 33, 35 and 37 – 41 above, and further in view of Wilson et al. (US 2006/0154187) and Yang et al. (Huadong Fangzhi Gonfxueyan Xuebao, 1986; CAPLUS abstract accompanies this action).
Bui et al. and Ichimura et al. are discussed above.
The elected polymer species, not specifically recited in any claim, having 3-hyrodixyhydroxy-4-methoxybenzene as A is not disclosed.

Yang et al. discloses the reaction of polyvinyl alcohol with vanillin to an acetal product. In the presence of water, the acetal hydrolyzes and vanillin is released.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hydrophobic group that comprises a polyvinyl acetal-vanillin moiety.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such units are generally disclosed by Ichimura et al. and Wilson et al. as suitable for use in photosensitive resins and due to the hydrolysis of such groups in the presence of water, would provide a release of vanillin from the material when applied and cured on a keratinous surface such as hair. Photosensitive polymers based on polyvinyl alcohol and groups that react with the hydroxy groups to form acetals are known in the art for a variety of applications and characteristics such as the exact structure of the hydrophobic side chain will influence the properties of the film. The selection of vanillin, known to form acetals in reaction with polyvinyl alcohol polymers 

Applicant does not present any arguments regarding Wilson et al. and Yang et al. for the Examiner to address herein.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32, 33, 35 and 37 – 41 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 8,609,074 in view of Ichimura et al. (US 4,777,114) and optionally Wilson et al. (US 2006/0154187) and Yang et al. (Huadong Fangzhi Gonfxueyan Xuebao, 1986; CAPLUS abstract accompanies this action). This rejection is MAINTAINED for the reasons of record set forth herein.
The claims of US’074, the patent to issue from US 2013/0167859, recite a method of making up and/or enhancing the appearance of nails, a material which 
The presence of hydrophobic groups in the polymer used in the method is not disclosed.
Ichimura et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hydrophobic block as disclosed by Ichimura et al. into the photosensitive polymers used in the method of US’074.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Bui et al. discloses the application and irradiation of photosensitive-PVA polymers to keratinous surfaces that are cured by light but a problem is their highly hydrophilic nature. Hydrophobic units can be used in photosensitive polyvinyl acetate polymers as taught by Ichimura et al. that incorporate a hydrophobic unit to increase the hydrophobic nature of the photosensitive polymer and increase the water resistance of the polymers. This would reasonably be expected to further increase the water resistance of the polymers used in Bui et al. that lack such hydrophobic groups. The relative amounts of each unit will determine the behavior of the final polymer and the disclosed amounts overlap and encompass those claimed. Similarly, the amount of the polymer in the composition overlaps and is encompassed by the claimed ranges. Such ranges are prima facie obvious (see MPEP 2144.05). The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of 
The elected species of polymer is not disclosed.
Wilson et al. and Yang et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hydrophobic group that comprises a polyvinyl acetal-vanillin moiety.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such units are generally disclosed by Ichimura et al. and Wilson et al. as suitable for use in photosensitive resins and due to the hydrolysis of such groups in the presence of water, would provide a release of vanillin from the material when applied and cured on a keratinous surface such as hair. Photosensitive polymers based on polyvinyl alcohol and groups that react with the hydroxy groups to form acetals are known in the art for a variety of applications and characteristics such as the exact structure of the hydrophobic side chain will influence the properties of the film. The selection of vanillin, known to form acetals in reaction with polyvinyl alcohol polymers can be used to impart an additional function, namely vanillin release over time, to the film applied to a keratin substrate.

Applicant requests a response to the position of Ichimura being unable to remedy the deficiencies of Bui et al.
The arguments as to why Ichimura is analogous art as being reasonably pertinent to the problem faced by the inventor are addressed in greater detail above in the obviousness section of this Office Action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Nissa M Westerberg/Primary Examiner, Art Unit 1618